Citation Nr: 0411428	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  98-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of parent's 
dependency and indemnity compensation benefits in the amount of 
$672.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1994 to June 
1994.  The veteran died in June 1994, and the appellant is his 
surviving parent.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 decision from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO) Committee 
on Waivers and Compromises (COWC) that denied the appellant's 
request for waiver of recovery of overpayment.  

The case was remanded for further development in November 2000.  
This matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The COWC found the appellant to be free of fraud, 
misrepresentation, and bad faith.  

2.  Recovery of the overpayment would not cause undue hardship to 
the appellant by depriving her of basic necessities.  





CONCLUSION OF LAW

Recovery of the VA's overpayment of $672.00 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran died in June 1994 while on active duty.  Soon after, 
in July 1994, his surviving parent, the appellant, filed a claim 
for parent's dependency and indemnity compensation.  In her 
application, the appellant stated that she had earned $18,053.00 
income in the first half of 1994.  She claimed to have no other 
sources of income.  

Two February 1996 letters notified the appellant that she had been 
awarded parent's dependency and indemnity compensation of $381.00 
from September 1995 and $391.00 from December 1995 based on 
countable annual income of $0.00.  The letters instructed the 
appellant to notify VA immediately if there was a change in her 
income.  One of the February 1996 letters informed the appellant 
that most changes would affect her monthly rate at the end of the 
month in which the change occurred and that prompt notice could 
prevent or reduce any overpayment.  

In April 1997, the RO received the appellant's financial status 
report.  She reported being employed as a money collector at a 
museum from March 1996 to July 1996 and from September 1996 to 
October 1996.  Her average monthly expenses included $0.00 for 
mortgage or rent, $150.00 for food, $110.00 for utilities and 
heat, $110.00 for other living expenses, and $20.00 for 
installment contracts and other debts.  She owned an automobile 
valued at $15,000.00 and Florida real estate valued at $80,000.00.  
She claimed to have no cash in the bank, no cash on hand, no 
stocks or bonds, and no other assets.  She owed an unpaid balance 
of $360.00 to a credit card company.  

According to a May 1997 COWC referral form, the RO mailed an April 
1997 due process letter to the appellant, which informed her that 
her award was adjusted effective January 1996 to reflect 
previously unreported income of $1,500.00 from the museum job, 
which had resulted in an overpayment of $672.00.  

In an April 1997 application for waiver of recovery of the 
overpayment and in May 1997 and August 1997 lay statements, the 
appellant admitted that she owed the $672.00 but asserted that the 
overpayment had occurred by mistake.  She asserted that one of the 
VA's letters had misled her into thinking that she could earn up 
to $8,000.00 in a year before she was required to report any 
income.  Because she had earned only $1,500.00 in 1996, and been 
fired from the museum job, she felt that she had been under no 
obligation to report the $1,500.00 income.  She felt that she 
really had $0.00 countable income to report because her health 
prevented her from working in the foreseeable future.  She thought 
that it was unfair to expect her to repay her debt from the 
$200,000.00 life insurance policy on her dead son because she had 
been forced to use $80,000.00 to buy her Florida house and because 
poor health forced her to live on the remaining $120,000.00.  She 
claimed that she barely had enough money for food and that her 
only assets were her Florida house and car.  

In July 1997, the COWC found the appellant to be free of fraud, 
misrepresentation, and bad faith but found that she was at fault 
in the creation of the overpayment because she had failed to 
notify VA when she first started receiving the museum wages.  
Because she had been the beneficiary of the $200,000.00 life 
insurance policy, the COWC determined that collection of the 
$672.00 overpayment would not work an unreasonable hardship or be 
against equity and good conscience.  As a result, the COWC denied 
a waiver of the recovery of the overpayment of $672.00.  The 
appellant appealed, contending that recovery of the overpayment of 
$672.00 would deprive her of food and other necessities of life.  

In February 1998, the appellant filed a medical expense report.  
After having claimed that she was in such poor health that she 
could not work, she reported having no medical expenses.  

In May 1998, the RO received the appellant's financial status 
report.  She again reported being employed at the museum from 
March 1996 to July 1996 and from September 1996 to October 1996.  
Her average monthly expenses included $0.00 for mortgage or rent, 
$150.00 for food, $110.00 for utilities and heat, $75.00 for 
property tax, $43.00 for auto insurance, $65.00 for phone, $45.00 
for gasoline, and $60.00 for installment contracts and other 
debts.  She continued to own the same automobile, which she still 
valued at $15,000.00, and the same Florida real estate, which she 
still valued at $80,000.00.  She claimed to have no cash in the 
bank, no cash on hand, no stocks or bonds, and no other assets.  
She now owed an unpaid balance of $2,500.00 to two credit card 
companies.  

At a May 1998 regional office hearing, the appellant admitted that 
she had received the VA's February 1996 notice letters, which had 
instructed her to notify VA immediately if there was a change in 
her income.  She again asserted that the VA had misled her into 
thinking that she could earn up to $8,000.00 in a year before she 
was required to report any income.  She felt that she had been 
timely in reporting her 1996 museum wages because she had reported 
them on her April 1997 financial status report.  She insisted that 
repayment of the $672.00 would cause a financial hardship because 
her monthly expenses already exceeded her monthly dependency and 
indemnity compensation of $412.00 and that recovery of the 
overpayment would ultimately deprive her of food.  The appellant 
claimed that she suffered from anxiety attacks and hypertension 
and that she took "preventative medicine."  She claimed that she 
had no medical expenses to list because she could not afford 
medical care.  She claimed that she had stopped working or seeking 
work because she was concerned that earning income would cause 
further problems with the VA.  She claimed to have nothing left 
from the $200,000.00 life insurance policy because, after paying 
for the Florida house and car with cash, she had loaned the 
remainder to an unidentified person who had not repaid the debt.  
In March 2000, the VA informed the appellant that it had learned 
that she had received $2,107.00 from a temporary employment agency 
in 1996, $44,900.00 from the sale of Illinois real estate in 1997, 
and $8,897.00 from an IRA fund in 1996 and 1997.  

The appellant's May 2000 lay statement confirmed that she had paid 
$5,000.00 for a car and auto insurance for her surviving adult son 
in 1997.  A January 1997 letter from the appellant's church 
confirmed that she had donated $16,031.00 to the church building 
fund.  In other lay statements in May 2000, the appellant asserted 
that she planned to start a full-time job in June 2000 and that 
she was currently enrolled in school full-time.  She did not 
explain how she had paid for her educational expenses.  

In September 2000, the RO mailed notice of a scheduled October 
2000 travel Board hearing to the appellant at her last known 
address.  38 C.F.R. § 19.76 (2003).  The appellant was presumed to 
have received the September 2000 letter because it was not 
returned in the mail.  The law requires only that the VA mail a 
notice; it then presumes the regularity of the administrative 
process "in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  In spite of her 
request for a travel Board hearing, the appellant failed to appear 
at the scheduled October 2000 hearing.  She and her representative 
did not request or file a motion for a new hearing, and they did 
not explain why she failed to appear.  Therefore, the Board will 
adjudicate the case based on the current evidence of record as 
though the appellant's request for a travel Board hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2003).  



Analysis

Because the appellant was found to be free of fraud, 
misrepresentation, and bad faith, recovery of overpayment will be 
waived if recovery would be against equity and good conscience 
according to the considerations of 38 C.F.R. § 1.965(a).  See 38 
C.F.R. § 1.963(a).  Recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the part 
of the person or persons having an interest in obtaining the 
waiver and recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a); Cullen v. Brown, 5 Vet. App. 
510, 511 (1993).  

The standard "Equity and Good Conscience" will be applied when the 
facts and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.  The phrase "Equity and Good Conscience" 
means arriving at a fair decision between the obligor and the 
Government.  In making this determination, consideration will be 
given to the following elements, which are not intended to be all-
inclusive: (1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt; (2) Balancing of faults.  
Weighing fault of debtor against Department of Veterans Affairs 
fault; (3) Undue hardship.  Whether collection would deprive 
debtor or family of basic necessities; (4) Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended; (5) Unjust enrichment.  
Failure to make restitution would result in unfair gain to the 
debtor; (6) Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  38 
C.F.R. § 1.965(a); Cullen, 5 Vet. App. at 511-512.  The list of 
elements contained in the regulation is not, however, all 
inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

With respect to the actions of the appellant, the overpayment was 
created because the appellant's 1995 and 1996 reports of income 
listed $0.00 income and because she failed to tell VA immediately 
of the $1,500.00 museum wages earned in 1996.  Because the 
appellant waited until April 1997 to inform the VA of her 1996 
wages, almost two months of overpayments had accumulated before 
the VA, on its own, realized that the appellant had unreported 
income.  

With respect to balancing the faults of the veteran and of the VA, 
the appellant was at greater fault than the VA because she was 
obligated to and failed to immediately report the unreported 
income.  Certainly, there was nothing in the February 1996 notice 
letters that told the appellant, a former bank employee, that she 
only had to report income above $8,000.00.  

With respect to undue hardship, analysis of the appellant's April 
1997 and May 1998 financial status reports and lay statements 
since 1994 revealed that her sole, fixed income was $412.00 from 
the VA, that she was then an unemployed 49-year-old or 50-year-old 
former bank employee, that she claimed to have no savings and 
almost no cash on hand, that her only assets were her Florida 
house and car, and that she received $200,000.00 life insurance 
from the veteran's death.  Her monthly expenses of $548.00 
included rent, food, utilities and heat, property tax, auto 
insurance, phone, gasoline, and monthly payments on two credit 
cards but made no allocation for house repairs, clothing, health 
insurance, or medical needs.  The appellant contended that 
collection of the debt would cause undue hardship because it would 
deprive her of basic necessities.  As to financial hardship, 
however, such a finding would only be justified if collection of 
the overpayment would deprive the veteran of food, clothing, 
shelter, or other basic necessities.  Cullen, 5 Vet. App. at 512.  

In considering whether the purpose of VA dependency and indemnity 
compensation would be defeated, the evidence showed that it would 
have taken less than two months to repay the $672.00 from the 
appellant's monthly dependency and indemnity payments.  The 
appellant provided no reason, other than inconvenience, for 
refusing to seek gainful employment.  She provided no evidence for 
not reasonably anticipating gainful employment in the future to 
compensate for the loss of approximately two months of dependency 
and indemnity compensation, and she failed to show that repayment 
of smaller amounts, such as $25.00 increments, from her monthly 
income would literally deprive her of the basic necessities of 
rent, food, and utilities or that such repayment would defeat the 
purpose for which she received VA benefits.  She has never 
explained how she was able to buy a $5,000.00 car for her 
surviving son and donate over $16,000.00 to her church while 
refusing to repay her debt of $672.00 to the VA.  She has never 
explained how her health prevented her from working but allowed 
her to attend college full time.  She has never explained how she 
was able to pay for full-time college attendance but had 
insufficient money for food and medical expenses.  Clearly, the 
purpose of VA dependency and indemnity compensation would not be 
defeated by expecting this particular appellant to repay her 
$672.00 debt.  

With respect to unjust enrichment, the appellant did receive a 
windfall for the two months in which she received VA overpayments.  
With respect to the appellant's reliance upon VA payments to her 
detriment, the evidence did not show that she relinquished a 
valuable right in reliance upon VA benefits.  Although she 
incurred debts with two credit card companies, one debt was 
minimal at the time that she received notice of the overpayment, 
and the second debt was incurred entirely after she had received 
notice.  

The weight of the evidence is against granting a waiver of 
recovery of the $672.00 overpayment.  If the preponderance of the 
evidence goes against the claim, the appellant will be denied the 
benefit sought.  38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990).



ORDER

Entitlement to waiver of recovery of indebtedness in the amount of 
$672.00 is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



